Citation Nr: 0413558	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-09 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic, acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for arthritis, 
including muscle and joint aches.  

4.  Entitlement to service connection for a liver condition, 
including hepatitis.  

5.  Entitlement to service connection for elevated 
cholesterol.  

6.  Entitlement to service connection for a spleen disorder.  

7.  Entitlement to service connection for a sleeping 
disorder.  

8.  Entitlement to service connection for a disorder 
manifested by sweating.  

9.  Entitlement to service connection for a disorder 
manifested by chest pain.  

10.  Entitlement to service connection for malaria.  

11.  Entitlement to service connection for a swollen thyroid 
gland.  

12.  Entitlement to service connection for a disorder 
manifested by knee and leg cramps.  

13.  Entitlement to service connection for a disorder 
manifested by fatigue.  

14.  Entitlement to service connection for blurred vision.  

15.  Entitlement to an increased rating for dermatophytosis 
of both feet, currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

That decision also denied increased ratings for postoperative 
residuals of bilateral great toe disabilities.  Although the 
veteran initially appealed the determination as to those 
disabilities, he formally withdrew his appeal concerning 
those issues at his personal hearing before a Decision Review 
Officer at the RO in March 2003.  


FINDINGS OF FACT

1.  A rating decision in May 1991 denied service connection 
for a nervous condition.  The veteran was notified of that 
determination and did not file a notice of disagreement 
within one year of the mailing of that notice.  

2.  A rating decision in August 1996 denied service 
connection for PTSD.  The veteran was notified of that 
determination and did not file a notice of disagreement 
within one year of the mailing of that notice.  

3.  Evidence added to the record since the May 1991 and 
August 1996 rating decisions is either duplicative of 
evidence previously of record and previously considered or 
cumulative and not relevant to the issue of service 
connection for a chronic, acquired psychiatric disorder, 
including PTSD.  

4.  The medical evidence does not show that the veteran's 
diabetes mellitus, including knee and leg cramps and blurred 
vision, had its origin in service or is otherwise due to 
service.  

5.  The medical evidence does not show that the veteran had 
arthritis is service or within one year after his separation 
from service or that he currently has arthritis.  

6.  The medical evidence does not show that the veteran 
currently has a liver condition, including hepatitis, that 
had its origins in service.  

7.  The medical evidence does not show that the veteran 
currently has an elevated cholesterol or a disability 
manifested by an elevated cholesterol that had its origins in 
service.  

8.  The medical evidence does not show that the veteran 
currently has a spleen disorder.  

9.  The medical evidence does not show that the veteran 
currently has a sleeping disorder.  

10.  The medical evidence does not show that the veteran 
currently has a disorder manifested by sweating.  

11.  The medical evidence does not show that the veteran 
currently has a disorder manifested by chest pain.  

12.  The medical evidence does not show that the veteran 
currently has malaria or residuals of malaria that had its 
origins in service.  

13.  The medical evidence does not show that the veteran 
currently has a disorder manifested by a swollen thyroid 
gland.  

14.  The medical evidence does not show that the veteran 
currently has a disorder manifested by fatigue.  

15.  The medical evidence shows that the veteran has 
dermatophytosis primarily on the soles of both feet, 
manifested by itching and cracking and some thickening and 
discoloration of the nails and the requirement for occasional 
topical therapy.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1991 rating decision, 
which denied the veteran's claim for service connection for a 
psychiatric disorder, is not new and the claim is not 
reopened; the May 1991 rating action is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2003).

2.  Evidence received since the August 1996 rating decision, 
which denied the veteran's claim for service connection for 
PTSD, is not new and the claim is not reopened; the August 
1996 rating action is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2003).

3.  Diabetes mellitus, including knee and leg cramps, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

4.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

5.  A liver condition, including hepatitis, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

6.  A disability manifested by elevated cholesterol was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

7.  A spleen condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

8.  A sleeping disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

9.  A disorder manifested by sweating was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

10.  A liver condition, including hepatitis, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

11.  A disorder manifested by chest pain was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

12.  A liver condition, including hepatitis, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

13.  Malaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

14.  A disorder manifested by a swollen thyroid gland was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

15.  A disorder manifested by fatigue was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

16.  The criteria for a rating in excess of 10 percent for 
dermatophytosis of both feet are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.118, Code 7813-7806 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
May 2001 rating decision, June 2002 statement of the case, 
and supplemental statements of the case dated through January 
2004, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in February 2001, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds no defect with respect to the timing of 
the VCAA notice requirement.  The notice provided to the 
appellant in February 2001, prior to the May 2001 rating 
decision on appeal.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

Although the RO wrote the appellant in February 2001 to 
inform him of the VCAA's provisions as they pertained to his 
claims and to advise him to submit any additional evidence 
within 60 days, that letter did not specifically contain the 
"fourth element."  The veteran subsequently wrote the RO 
regarding additional evidence, specifically referring to each 
of his claimed disabilities.  In addition, he testified at a 
personal hearing at the RO in March 2003 regarding each of 
his claimed disabilities.  

Under the circumstances set forth above, considering the 
multiple times his claims have been reviewed by the RO and 
the Board and the multiple occasions that he has communicated 
with VA regarding his claim, the Board finds that the 
appellant has had ample notice of the types of evidence that 
would support his claim and that he has had ample opportunity 
to present evidence and argument in support of his appeal.  
He has not identified any evidence not already of record.  
His representative has requested that the appeal be forwarded 
to the Board and considered based on the evidence that is 
currently of record.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

New and material evidence for service connection for a 
psychiatric disorder, including PTSD

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, a claim 
will be reopened if new and material evidence has been 
submitted since the last decision denying the claim on any 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  


New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The evidence that was of record and considered by the Board 
in March 1991 showed that in June 1973 the veteran underwent 
a mental evaluation in conjunction with consideration of an 
Article 15 investigation because of behavior problems.  The 
examiner's clinical impression was that no psychiatric 
disease was present.  It was noted that the veteran had 
responded to some situations in a passive-aggressive manner, 
but that there was insufficient evidence to warrant a 
diagnosis of a chronic character disorder or a behavior 
disorder.  The report of the veteran's separation examination 
did not contain any pertinent abnormal clinical findings or a 
diagnosis of a psychiatric disorder.  The post-service 
medical evidence reflected diagnosis and treatment for 
schizophrenia as early as 1977, but there was no indication 
that the disorder was present in service.  Service connection 
for a psychiatric disability was denied by the Board in March 
1991 and the veteran was notified of that decision.  

In May 1991, the RO received communication from a United 
States Senator inquiring about the veteran's case, which 
included a copy of the veteran's letter to the Senator.  The 
veteran's letter, which referenced a mental condition, was 
construed as an application to reopen his service connection 
claim.  No additional evidence, other than the veteran's own 
contentions, was submitted or referred to by the veteran.  A 
rating decision in May 1991 also denied service connection 
for a nervous condition; the veteran was notified of that 
decision.  A notice of disagreement with the May 1991 
decision was not received within one year of the mailing of 
that notice.  

Communication received from the veteran in January 1996 was 
construed as an application to reopen his claim for service 
connection for schizophrenia and as a claim for service 
connection for PTSD.  Additional treatment records were 
received, dated from 1985 to 1996 that showed treatment for 
schizophrenia, antisocial personality, and polysubstance 
abuse.  No examiner diagnosed PTSD or even suggested that 
such a diagnosis was possible.  No examiner indicated that 
the veteran's psychiatric disorder began during service or 
within the first year after his separation from service.  The 
veteran's service records did not indicate that he served in 
combat or that he received any awards or citations indicative 
of participation in combat.  He also did not describe any 
stressors for a diagnosis of PTSD.  A rating decision in 
August 1996 denied the veteran's application to reopen his 
claim for service connection for a psychiatric disorder and 
also denied his claim for service connection for PTSD, 
finding it not to be well grounded.  The veteran initially 
appealed that decision and was issued a statement of the 
case.  

In December 1996, a communication was received from the 
veteran in which he specifically referred to his 
schizophrenia, but not to PTSD.  The Board finds that that 
document constitutes a substantive appeal with regard to the 
August 1996 denial of service connection for a psychiatric 
disorder other than PTSD.  That appeal, therefore, is still 
pending.  The August 1996 rating decision, however, remains 
final as to the issue concerning PTSD, inasmuch as no 
substantive appeal concerning that issue has been received.  

Evidence that has been added to the record concerning a 
psychiatric disorder since August 1996 consists of duplicate 
private treatment records, dated from September 1985 to 
September 1992 and new VA clinic records, dated from October 
2002 to August 2003.  The duplicate records were previously 
of record and were previously considered.  Accordingly, they 
are not new and cannot form the basis for reopening the 
veteran's claims.  

The more recent VA clinic records reflect treatment primarily 
for cocaine abuse/dependence.  They also note diagnoses of 
bipolar disorder, either with psychosis or psychotic features 
or with a history of psychosis.  The psychosis was listed 
variously as either primary or as secondary to bipolar 
disorder or to the cocaine abuse.  No examiner opined that a 
psychotic disorder had its origins during service or within 
the first year thereafter.  No examiner diagnosed or 
suggested a diagnosis of PTSD for the veteran, although an 
August 2003 outpatient report indicates that he was attending 
group therapy sessions for a "PTSD Coping Skills Group."  
Other records reflect his attendance at group therapy 
sessions for anger management, mood management, substance 
abuse, and other topics.  

Because the August 1996 rating decision denied service 
connection for PTSD primarily on the basis that the record 
did not reflect a diagnosis of the disorder and because the 
medical evidence that has been added to the record since that 
decision also does not show that any examiner has diagnosed 
PTSD, the Board finds that the additional evidence is merely 
cumulative of the evidence that was previously of record and 
is not relevant to the issue.  The Board concludes that new 
and material evidence has not been presented to reopen the 
veteran's claim.  

Because the May 1991 rating decision and the March 1991 Board 
decision denied service connection for a psychiatric disorder 
other than PTSD on the basis that the evidence did not show 
that such a psychiatric disorder began during service or that 
a psychosis began during the first year after the veteran's 
separation from service, and because none of the evidence 
that has been added to the record since May 1991 even hints 
at a date of onset for the disorder prior to one year after 
the veteran's separation from service, the Board concludes 
that, although new evidence has been received, that evidence 
is not material to the issue before the Board.  

Accordingly, the veteran's application to reopen his claim 
for service connection for a psychiatric disability, 
including PTSD, is not reopened.  

Service connection for diabetes mellitus, including knee and 
leg cramps, and blurred vision

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

The service medical records are completely negative for a 
diagnosis of diabetes mellitus or for complaints of leg or 
knee cramps or blurred vision.  VA clinic reports dated in 
July 1999 note that the veteran was an insulin-dependent 
diabetic, and other recent records note complaints of leg 
cramps and blurred vision during headaches.  However, no 
private or VA hospital or outpatient records or VA 
examination reports prior to that date contain any reference 
to diabetes.  VA clinic records dated in May 2003 indicate 
that the veteran had not been taking any insulin for over a 
year; he was begun on an oral hypoglycemic agent.  No 
examiner has commented that the veteran's diabetes had its 
origin in service or within one year after his separation 
from service, and no examiner has related his complaints of 
leg cramps and blurred vision to the diabetes or otherwise to 
service.  

At his personal hearing, the veteran testified that he was 
first diagnosed with diabetes in 1999 while he was in prison.  
He stated that he believed that his current symptoms of dizzy 
spells were related to the diabetes and that he had similar 
spells during service.  He also related his leg and knee 
cramps and blurred vision to his diabetes.  

In the absence of medical evidence showing that the veteran's 
diabetes mellitus had its origin during service or that it 
was first manifest to a compensable degree within one year 
after his separation from service, or that his complaints of 
leg cramps or blurred vision are related to his diabetes or 
in any way to service, the Board concludes that service 
connection is not established for diabetes mellitus, 
including leg and knee cramps and blurred vision.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Service connection for arthritis, including muscle and joint 
aches

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records are completely negative for 
clinical findings or a diagnosis of arthritis or for 
complaints of muscle or joint aches.  

A prison record dated in December 1989 notes a history of 
rheumatism, without listing any clinical findings or other 
pertinent history.  At the time of a mental health assessment 
in August 2003, the veteran reported a history of aching and 
painful joints and cramps; the examiner did not note any 
pertinent clinical findings or diagnosis.  Another record 
notes a history of degenerative changes by patient history.  
A September 2003 VA outpatient report reflects the veteran's 
complaint of leg cramps.  

At his personal hearing, the veteran testified that he had 
aches and pains during service and that he took aspirin for 
them.  

Service connection requires the presence of a current 
disability.  Lacking any diagnosis of arthritis during 
service, within one year after service, or even currently, 
service connection for arthritis or a disability manifested 
by muscle and joint aches is not established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Service connection for a liver condition, including hepatitis

The service medical records are completely negative for 
evidence of hepatitis C or other liver disorder.  

A post-service mental health treatment record dated in 
January 2000 contains a notation that the veteran had 
hepatitis C and liver problems.  However, there is no medical 
evidence of record documenting any such disorders.  Moreover, 
there is no medical evidence linking any such liver disorders 
to service in any way.  

At his personal hearing, the veteran appeared to relate his 
hepatitis C to his having had malaria and food poisoning 
during service, although the service medical records do not 
document those events.  He denied having surgery or receiving 
blood transfusions during service, however, and admitted that 
no doctor was able to say where he might have contracted 
hepatitis.  

Although not necessary for the Board's determination in this 
case, we note that the record is replete with medical 
evidence of the veteran's longstanding drug abuse, including 
intravenous drug abuse.  However, in the absence of medical 
evidence documenting that the veteran does in fact currently 
have hepatitis C or other liver disorder or that any such 
liver disorder is in any way related to service, the Board 
concludes that service connection for a liver condition, 
including hepatitis, is not established and the appeal must 
be denied.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Service connection for an elevated cholesterol

The service medical records and the post-service medical 
records are completely negative for findings of an elevated 
cholesterol.  

At his personal hearing, the veteran presented essentially no 
testimony regarding this claim.    Moreover, an elevated 
cholesterol is a clinical finding, rather than a disorder for 
which service connection may be granted.  In the absence of 
medical evidence of a diagnosed disorder manifested by an 
elevated cholesterol, service connection must be denied.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Service connection for a spleen disorder

The service medical records and the post-service medical 
records are completely negative for findings of a spleen 
condition.  

At his personal hearing, the veteran testified that "I have 
been having pains since before I got in the military on the 
upper part up under my rib cage.  That is the spleen right 
there."  He stated that he had been told that he should 
"have it checked out," but couldn't be more specific.  He 
denied having any such evaluation or being treated for a 
spleen condition.  

In the absence of medical evidence of a spleen condition, 
either during service or currently, service connection must 
be denied.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Service connection for a sleeping disorder

The service medical records and the post-service medical 
records are completely negative for findings or diagnosis of 
a sleeping disorder.  

At his personal hearing, the veteran testified that his sleep 
was very irregular, even in service, and that he never slept 
more than a few hours at a time.  He stated that, during 
service, he would get up at night and walk around.  

In the absence of medical evidence of a sleeping disorder, 
either during service or currently, service connection must 
be denied.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Service connection for a disorder manifested by sweating

The service medical records and the post-service medical 
records are completely negative for findings or diagnosis of 
a disorder manifested by sweating.  

At his personal hearing, the veteran presented essentially no 
testimony regarding this claim.    

In the absence of medical evidence of a disorder manifested 
by sweating, either during service or currently, service 
connection must be denied.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Service connection for a disorder manifested by chest pain

The service medical records and the post-service medical 
records are completely negative for findings or diagnosis of 
a disorder manifested by chest pain.  

At his personal hearing, the veteran presented essentially no 
testimony regarding this claim.    

In the absence of medical evidence of a disorder manifested 
by chest pain, either during service or currently, service 
connection must be denied.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Service connection for malaria

The service medical records and the post-service medical 
records are completely negative for findings or diagnosis of 
malaria.  

At his personal hearing, the veteran presented rambling 
testimony about being in Hiroshima, having food poisoning 
when he was in Korea, and being bitten by "that fly."  He 
stated that he though he was given medication for malaria at 
that time.  

In the absence of medical evidence of malaria, either during 
service or currently, service connection must be denied.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Service connection for a swollen thyroid gland

The service medical records and the post-service medical 
records are completely negative for findings or diagnosis of 
a swollen thyroid gland.  

At his personal hearing, the veteran presented essentially no 
testimony on this issue.    

In the absence of medical evidence of a thyroid disorder, 
either during service or currently, service connection must 
be denied.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Service connection for a disorder manifested by fatigue

The service medical records and the post-service medical 
records are completely negative for findings or diagnosis of 
a disorder manifested by fatigue.  

At his personal hearing, the veteran presented essentially no 
testimony on this issue.    

In the absence of medical evidence of a disorder manifested 
by fatigue, either during service or currently, service 
connection must be denied.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Increased rating for dermatophytosis of both feet

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In August 2002, during the pendency of the veteran's appeal, 
VA revised the criteria for evaluating skin disabilities.  
Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

The following rating criteria were in effect prior to August 
2002:  

Dermatophytosis of the feet was to be rated as scars, 
disfigurement, etc., on the extent of constitutional symptoms 
or physical impairment.  Code 7813.  

Superficial scars which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  38 C.F.R. 
Part 4, Codes 7803, 7804, 7805.  

Beginning in August 2002, the following criteria became 
effective:  

Dermatophytosis of the feet, tinea pedis, is rated as scars 
(Diagnostic Codes 7802, 7803, 7804, or 7805), or dermatitis 
(Code 7806), depending upon the predominant disability.  Code 
7813.  

A 10 percent evaluation is to be assigned for scars, on other 
than the head, face, or neck, that are superficial and that 
do not cause limited motion, and that comprise an area or 
areas of 144 square inches (929 sq. cm.).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  Code 7802.  

Superficial, unstable scars are rated 10 percent disabling.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Code 7803.  

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  In this case, 
a 10-percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  Code 7804.  

Other scars are to be rated based on limitation of function 
of the affected part.  Code 7805.  

A 60 percent rating is warranted for dermatitis or eczema 
involving more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  If the disability involves 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period, a 30 percent evaluation is to be assigned.  A 
10 percent rating is for assignment where at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas is 
affected, or intermittent systemic therapy has been required, 
such as corticosteroids or other immunosuppressive drugs, for 
a total duration of less than six weeks during the past 12-
month period.  Where less than 5 percent of the entire body 
or less than 5 percent of exposed areas is affected, and no 
more than topical therapy has been required during the past 
12-month period, a zero percent rating is appropriate.  Code 
7806.  

A VA compensation examination of the veteran's feet was 
conducted in September 2000.  The examiner did not note any 
specific findings regarding the service-connected fungal 
infection, but color photographs appear to show some 
involvement.  

On VA examination in January 2002, it was noted that the 
veteran reported chronic desquamation of the skin between the 
toes and especially on the plantar surfaces of both feet.  He 
stated that he used an antifungal cream regularly, but that 
the condition would never completely subside.  Examination 
revealed severe desquamation of the skin in the interdigital 
areas, and primarily over the plantar aspect of both feet.  
There was also some callus formation, as well as some 
thickening and discoloration of the toenails.  

Another VA skin examination was conducted in November 2003.  
That examiner reported that the area involved was the entire 
sole and lateral edge of both feet and the plantar surface of 
all of the toes.  It was noted that the involved body surface 
area was well below 10 percent and probably below 5 percent.  
No ulcerations, weeping, or inflammation was seen.  
Photographs were obtained and appear similar to those 
obtained in September 2000.  

At his personal hearing in March 2003, the veteran testified 
that he had problems with itching and cracking of the skin of 
the soles of both feet, requiring application of topical 
medication when the condition would recur.  

Initially, the Board notes that a 10 percent rating has been 
in effect for the veteran's dermatophytosis of the feet since 
1985.  His current claim for an increased rating was received 
in June 1999.  

Applying the above clinical findings to the rating criteria 
that were in effect prior to August 2002 the Board finds that 
a 10 percent rating is the maximum evaluation that may be 
assigned under the rating schedule.  There is no evidence 
that the disability was other than tender and painful or 
resulted in the equivalent of repeated ulceration, either of 
which warrants a 10 percent rating under Codes 7803 and 7804.  
There is no evidence that the disability produces any 
limitation of function.  Thus, an increased schedular rating 
is not warranted under the old rating criteria.  

The revised rating criteria provide more objective measures 
for evaluating the veteran's dermatophytosis.  The 
regulations clearly indicate that the criteria for the 
predominant manifestations should be applied.  

The evidence does not show that the dermatophytosis involves 
at least 144 square inches on either foot.  Nor is the 
repeated desquamation due to the disability equivalent to 
frequent loss of skin over a scar.  Finally, the evidence 
does not show that the veteran's feet are painful on 
examination or that there is any limitation of function due 
to the disability.  Therefore, a 10 percent rating for each 
foot is not warranted under Codes 7802, 7803, 7804, or 7805.  

The Board finds that the manifestations of the disability are 
most similar to dermatitis or eczema.  Moreover, a higher 
schedular rating is potentially available under Code 7806.  
The criteria of Code 7806 consider the percentage of affected 
body area and the type and frequency of needed medication 
therapy.  

The most recent VA examiner reported that the involved body 
surface area was well below 10 percent and probably below 5 
percent.  Further, the evidence shows that only occasional 
topical medication has been required for treatment of the 
disability.  Those findings fit squarely within the criteria 
for a zero percent rating for dermatophytosis of the feet.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his dermatophytosis of his feet.  Neither does the record, 
including the veteran's own hearing testimony, reflect marked 
interference with employment.  He has submitted no evidence 
of excessive time off from work due to the disability or of 
concessions made by his employer because of his 
dermatophytosis.  There simply is no evidence of any unusual 
or exceptional circumstances that would take the veteran's 
case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  

Therefore, the Board concludes that an increased rating for 
dermatophytosis of both feet is not warranted under either 
the old or the revised rating criteria.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for a chronic, acquired 
psychiatric disorder, including PTSD, is not reopened.  

Service connection for diabetes mellitus is denied.  

Service connection for arthritis, including muscle and joint 
aches, is denied.  

Service connection for a liver condition, including 
hepatitis, is denied.  

Service connection for elevated cholesterol is denied.  

Service connection for a spleen disorder is denied.  

Service connection for a sleeping disorder is denied.  

Service connection for a disorder manifested by sweating is 
denied.  

Service connection for a disorder manifested by chest pain is 
denied.  

Service connection for malaria is denied.  

Service connection for a swollen thyroid gland is denied.  

Service connection for a disorder manifested by knee and leg 
cramps is denied.  

Service connection for a disorder manifested by fatigue is 
denied.  

Service connection for blurred vision is denied.  

An increased rating for dermatophytosis of both feet, 
currently evaluated 10 percent disabling, is denied.  


	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



